Case 9:21-cr-80038-AMC Document 22 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                                UNITED STATE DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                CASE NO. 21-80038-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  AVELINO GOMEZ-URIETA,
  a/k/a “Avelino Gomez”

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 21]. On August 4,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled guilty

  to the sole charge in the Information [ECF No. 10]. Magistrate Judge Reinhart thereafter issued a

  Report and Recommendation [ECF No. 21]. No party has filed objections to the Report, and the

  time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 21] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Avelino Gomez-Urieta (a/k/a Avelino

             Gomez) as to the sole offense in the Information is ACCEPTED;

         3. Defendant Avelino Gomez-Urieta is adjudicated guilty of the sole offense in the

             Information, which charges Defendant with illegal reentry of a deported alien in

             violation of 8 U.S.C. § 1326(a) and (b)(2) [ECF No. 10].
Case 9:21-cr-80038-AMC Document 22 Entered on FLSD Docket 09/01/2021 Page 2 of 2

                                                       CASE NO. 21-80038-CR-CANNON


  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 1st day of September 2021.




                                                ________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
